Dismiss and Opinion Filed July 21, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00914-CV

                 LOW-T CENTERS, INC., Appellant
                               V.
         JEFF VOELKEL, CHRIS WILKINSON, LESLIE ALLEN,
            JIMMIE THURMOND, LTBR ENTERPRISES, LP,
         LTTO ENTERPRISES, LP, LT-VP INVESTMENTS, LLC,
         LTKW ENTERPRISES, LP, WILKINSON GROUP, LLC,
              CABANA BREEZES, LLC, B3HS, LLC, AND
               POKER MANAGEMENT, LLC, Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-03095

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Before the Court is the parties’ joint motion to dismiss the appeal. We grant
the motion and dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a)(2).




                                          /Robert D. Burns, III//
200914f.p05                               ROBERT D. BURNS, III
                                          CHIEF JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

LOW-T CENTERS, INC., Appellant                On Appeal from the 116th Judicial
                                              District Court, Dallas County, Texas
No. 05-20-00914-CV          V.                Trial Court Cause No. DC-20-03095.
                                              Opinion delivered by Chief Justice
JEFF VOELKEL, CHRIS                           Burns. Justices Molberg and
WILKINSON, LESLIE ALLEN,                      Goldstein participating.
JIMMIE THURMOND, LTBR
ENTERPRISES, LP,
LTTO ENTERPRISES, LP, LT-VP
INVESTMENTS, LLC,
LTKW ENTERPRISES, LP,
WILKINSON GROUP, LLC,
CABANA BREEZES, LLC, B3HS,
LLC, AND POKER
MANAGEMENT, LLC,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED WITH PREJUDICE.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 21st day of July, 2021.




                                        –2–